Citation Nr: 0829172	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-33 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for esophageal cancer 
with metastasis to the liver for purposes of accrued 
benefits.

2.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) for purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.  

4.  Entitlement to burial benefits.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1971.  He died in February 2006.  The appellant is the 
veteran's mother.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 30, 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles. 

The appellant requested a hearing before a member of the 
Board in her September 2007 substantive appeal, but withdrew 
that request in October 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).

The issue of burial benefits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in February 2006.  His death certificate 
shows that the cause of death was metastasis to the liver due 
to carcinoma of the esophagus.  

2.  At the time of his death, the veteran had a pending claim 
seeking entitlement to service connection for esophageal 
cancer with metastasis to the liver.  

3.  At the time of the veteran's death, the record did not 
contain competent medical evidence that the veteran's 
esophageal cancer with metastasis to the liver had its onset 
during the veteran's active service, or was caused or 
aggravated by his active service, including exposure to 
herbicide agents.  

4.  At the time of his death, the veteran had a pending claim 
seeking entitlement to service connection for porphyria 
cutanea tarda (PCT).

5.  At the time of the veteran's death, the record did not 
contain competent medical evidence that the veteran's PCT had 
onset during the veteran's active service, or was caused or 
aggravated by his active service, including exposure to 
herbicide agents.  

6.  The medical evidence of record does not show that a 
disability originating in service or a service-connected 
disability caused or contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for esophageal cancer 
with metastasis to the liver for accrued benefit purposes 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5121 
(West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.1000 
(2007).  

2.  The criteria for service connection for porphyria cutanea 
tarda (PCT) for accrued benefit purposes have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5121 (West 2002); 38 C.F.R. 
§ 3.303, 3.304, 3.307, 3.309, 3.1000 (2007).  

3.  A disability incurred in or aggravated by military 
service did not cause or contribute substantially or 
materially to cause the veteran's death.  38 U.S.C.A. §§ 
1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits

Accrued benefits are benefits to which a veteran was entitled 
at his death, based on evidence on file at the date of death, 
and due and unpaid, to be paid to survivors as provided by 
law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2007).  For a claimant to prevail on an accrued benefits 
claim, the record must show that (i) the appellant has 
standing to file a claim for accrued benefits, (ii) the 
veteran had a claim pending at the time of death, (iii) the 
veteran would have prevailed on the claim if he had not died; 
and (iv) the claim for accrued benefits was filed within one 
year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) 
(West 2002); 38 C.F.R. § 3.1000 (2007); Jones v. West, 136 
F.3d 1299 (Fed. Cir. 1998).

The substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
entitled at his death; that is, the survivor cannot receive 
any such attributed benefit that the veteran could not have 
received upon proper application therefor.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).

Only evidence of record at the time of the veteran's death is 
considered in adjudicating a claim for accrued benefits.  38 
C.F.R. § 3.1000.  The Court has stated that evidence in VA 
possession may be deemed as constructively of record in an 
accrued benefits claim even though physically absent from the 
record on the date of death.  Hayes v. Brown, 4 Vet. App. 
353, 360- 361 (1993). 

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
38 C.F.R. § 3.1000(a)(1),(4) (2007).  In all other cases, 
only so much of the accrued benefit may be paid as may be 
necessary to reimburse the person who bore the expense of the 
last sickness or burial of the veteran.  Id.

Here, the appellant has presented no evidence that she was a 
dependent parent as defined at 38 C.F.R. § 3.250.  Thus, she 
is only entitled to so much of the accrued benefit as is 
necessary to reimburse her for the expense of caring for her 
son during his final illness.  However, this issue is moot, 
as no accrued benefits are warranted in this case.

Esophageal Cancer with Metastasis to the Liver

At the time of his death, the veteran had a pending claim for 
entitlement to service connection for esophageal cancer.  He 
asserted that his cancer was caused by exposure to Agent 
Orange while serving in Vietnam.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service (in this case, 1946).  38 U.S.C.A. § 1112 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, VA regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected, if the requirements of 38 C.F.R. § 3.307(a) are 
met, even if there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus); Hodgkin's disease; chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostrate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and, soft tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  39 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007).

The veteran's DD 214 and service personnel records show 
service in Vietnam.  Additionally, the veteran's service 
treatment records note that he became sick in July 1970 after 
eating pizza at a hotel in Da Nang, indicating that he was 
physically in the country.  Because there is no affirmative 
evidence to the contrary, the veteran is presumed to have 
been exposed to an herbicide agent during service.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

Esophageal cancer is not one of the diseases listed at 
38 C.F.R. § 3309(e) for which service connection based on 
exposure to herbicide agents is presumed.  Thus, presumptive 
service connection is not warranted.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude establishment 
of service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, VA treatment records, as well as private treatment 
records from Desert Regional Medical Center, show that the 
veteran was diagnosed with esophageal cancer in August 2004, 
over thirty years after separation from service.  At the time 
of his initial diagnosis, the veteran's cancer had already 
metastasized to the liver.  There is no evidence in the 
veteran's service treatment records of any complaints, 
symptoms, or diagnoses of esophageal cancer.  Nor is there 
any evidence of any complaints, symptoms, or diagnosis within 
one year of separation from service.  Furthermore, there is 
no medical evidence of record connecting the veteran's 
esophageal cancer with his service, including exposure to 
Agent Orange or other herbicides.  In fact, the VA examiner 
who performed an Agent Orange registry examination in 
December 2005 noted that, "The following conditions should 
be followed-up by the Primary Care Provider and do not appear 
to be related to herbicide exposure: squam and adenocaa of 
esophagus, hepatitis C, depression, possible PCT."  

The Board acknowledges that the appellant sincerely believes 
that the veteran's esophageal cancer with metastasis to the 
liver was caused by exposure to Agent Orange, as did the 
veteran prior to his death.  However, laypersons are 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit stated that lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims (the Court) has held that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Thus, while the veteran was competent to report symptoms such 
as pain, fatigue, or nausea, he was not competent to offer an 
opinion as to the etiology of his esophageal cancer, 
including whether this problem is related to service many 
years ago.  Nor is the appellant competent to offer such an 
opinion.  Unlike varicose veins or a dislocated shoulder, 
such a complex question as the etiology of a cancer requires 
medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007).  Neither the veteran nor the appellant has 
demonstrated any such expertise.  Hence, their contentions 
are not competent evidence regarding the cause of the 
veteran's esophageal cancer.  

Accordingly, the Board finds that the veteran's esophageal 
cancer with metastasis to the liver did not have its onset 
during the veteran's active service or within one year of 
service, and was not caused or aggravated by his active 
service, including exposure to herbicide agents.  Therefore 
service connection for purposes of accrued benefits is not 
warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Porphyria Cutanea Tarda

At the time of his death, the veteran also had a pending 
claim for service connection for porphyria cutanea tarda 
(PCT).  He asserted that this disease was cause by exposure 
to herbicide agents during service in Vietnam.  

Service connection will be granted for PCT on a presumptive 
basis based on exposure to herbicide agents if it manifests 
to a degree of 10 percent or more within one year of service.  
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2007).  

The first medical evidence of PCT of record is a December 
2005 letter to the veteran reporting the results of his Agent 
Orange registry examination.  While during his examination in 
December 2005, the veteran reported noticing skin lesions on 
the face and forearms since 1971, there is no evidence of 
record that the veteran was treated for any skin disease 
during service or within one year of service except for an 
isolated treatment for acne in January 1970.  The veteran's 
separation examination in January 1971 did not note any skin 
problems and at the time of the veteran's death, there was no 
medical evidence of record showing treatment for any skin 
disease from after separation from service to the present or 
connecting the veteran's PCT with exposure to herbicide 
agents.  In fact, the VA examiner who performed the Agent 
Orange registry examination noted that, "The following 
conditions should be followed-up by the Primary Care Provider 
and do not appear to be related to herbicide exposure: squam 
and adenocaa of esophagus, hepatitis C, depression, possible 
PCT."  

Accordingly, the Board finds that the veteran's PCT did not 
have its onset during the veteran's active service or within 
one year of service, and was not caused or aggravated by his 
active service, including exposure to herbicide agents.  
Therefore service connection for purposes of accrued benefits 
is not warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered a 
contributory cause of death when it combined to cause death, 
or aided or lent assistance to the production of death.  
Generally, a service-connected disability, particularly one 
not materially affecting a vital organ, would not be held to 
have contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312(c).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

The veteran passed away in February 2006.  His death 
certificate shows that his immediate cause of death was 
metastasis to the liver due to carcinoma of the esophagus.  
At the time of his death, service connection had not been 
established for any disability, but he did have a pending 
claim for entitlement to service connection for esophageal 
cancer with metastasis to the liver.  However, as the Board 
has discussed in detail above, the veteran's esophageal 
cancer with metastasis to the liver did not have its onset 
during the veteran's active service or within one year of 
service, was not caused or aggravated by his active service, 
including exposure to herbicide agents, and is not 
etiologically related to his active service.  

Thus, service connection for cause of death is not warranted 
since there is no evidence that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

Here, the VCAA duty to notify, other than as to the 
assignment of disability ratings and effective dates, was 
satisfied by way of a letter sent to the appellant in August 
2006 that was sent prior to the initial RO decision in this 
matter.  Service connection was not in effect for any 
disability at the time of the veteran's death.  Hence, the 
only notice required in this case was an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  The August 
2006 letter substantially provided this notice.  
Specifically, that letter informed the appellant that the 
evidence must show that the condition that caused the 
veteran's death had its onset in service.  The letter also 
informed the appellant of her and VA's respective duties in 
obtaining evidence and asked her to submit evidence and/or 
information, which would include that in her possession, to 
the RO.  This letter also satisfied notice as to the accrued 
benefits claims because it explained that to establish 
service connection, the evidence must show that the disease 
or injury began during service.  

In this case, although the notice regarding the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim was not provided, such error was 
harmless given that service connection for purposes of 
accrued benefits is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
conditions.  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and obtaining a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as private medical records 
from Desert Regional Medical Center. 

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

The appellant's appeal is denied.  



REMAND

Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the 
Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2007).

The appellant filed a claim for burial benefits in February 
2006.  The RO denied this claim in a letter sent to the 
appellant in November 2006.  In her November 2006 Notice of 
Disagreement, the appellant noted that she had also filed a 
claim for burial benefits.  In a January 2007 letter, the 
appellant asserted that she is entitled to burial benefits.  
However, in the September 2007 Statement of the Case, the RO 
failed to address the issue of the appellant's entitlement to 
burial benefits.  See 38 U.S.C.A. § 7105(d)(1).  In her 
September 2007 substantive appeal, the appellant lists burial 
benefits as one of the issues she wants to appeal.  

Because the filing of a notice of disagreement initiates 
appellate review, the claim must be remanded for the 
preparation of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

After ensuring that VCAA notice has been 
provided the appellant, issue the 
appellant a statement of the case with 
regard to the November 2006 letter that 
denied the appellant's claim for burial 
benefits.  The appellant should be 
informed of her appellate rights and of 
the actions necessary to perfect an appeal 
on this issue.  Thereafter, this issue is 
to be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


